Citation Nr: 0706421	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-23 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as schizoaffective 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1989 to 
July 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for a nervous 
disorder, finding that the veteran had not submitted new and 
material evidence to reopen the claim.  Irrespective of the 
RO's actions, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the service 
connection claim for an acquired psychiatric disorder, 
claimed as schizoaffective disorder.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for a nervous condition in July 2000 on the basis 
that the veteran had not submitted new and material evidence 
to reopen the claim.  The veteran received timely notice of 
the determination and submitted additional evidence, but did 
not appeal the decision.

2.  Evidence received since the final July 2000 decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for an acquired psychiatric disorder, claimed as 
schizoaffective disorder.

3.  Resolving all doubt, the competent medical evidence of 
record shows that the veteran's schizoaffective disorder 
manifested to a compensable degree within one year of 
separation from service.






CONCLUSIONS OF LAW

1.  The July 2000 RO decision denying service connection for 
a nervous condition is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2006).

2.  New and material evidence having been received since the 
July 2000 rating decision, the service connection claim for 
an acquired psychiatric disorder, claimed as schizoaffective 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (effective August 29, 2001).

3.  Resolving all doubt, an acquired psychiatric disorder, 
claimed as schizoaffective disorder was incurred in service.   
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

The Board has considered the veteran's claim to reopen 
service connection for an acquired psychiatric disorder, 
claimed as schizoaffective disorder, as well as the claim to 
substantiate service connection on the merits, with respect 
to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002), including the notice 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Given the favorable outcome below, however, no prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  



New and material evidence

The RO originally denied service connection for a nervous 
condition in an August 1997 rating decision, on the basis 
that the claim was not well-grounded.  Specifically, the RO 
determined that there was no record of a chronic disability 
subject to service connection or treatment or diagnosis of a 
nervous condition in service.  The veteran did not appeal 
this decision; so it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2006).  

The veteran filed subsequent claims to reopen service 
connection for a nervous condition diagnosed as 
schizoaffective and bipolar disorder, which were denied in 
March 1999 and July 2000, on the basis that the veteran had 
not submitted new and material evidence to reopen the claims.  
The veteran did not appeal these decisions; so they became 
final.  Id.

In November 2000, the veteran filed a claim to reopen service 
connection for his psychiatric disability, stating that he 
was originally diagnosed with schizoaffective disorder and 
bipolar disorder in 1995 and that he currently was undergoing 
treatment for these conditions.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence of record at the time of the last final rating 
decision in July 2000 included the service medical records, 
which were negative for any findings of mental conditions, 
and post-service VA treatment records dated from February 
1997 to July 2000, showing treatment for schizoaffective 
disorder.  

Evidence received since the July 2000 rating decision 
consists of VA medical records dated from July 2000 to 
January 2002, showing continued psychiatric treatment, 
private medical records dated from August 1996 to March 2002, 
showing psychiatric treatment, including an August 1996 
diagnosis of depression with psychotic features, and a 
December 1996 Social Security Administration (SSA) 
determination with supporting documents.  

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as bears directly and 
substantially upon the issue of service connection for an 
acquired psychiatric disorder, claimed as schizoaffective 
disorder.  Specifically, the private treatment reports show a 
psychiatric diagnosis as early as August 1996, which is 
closer to the veteran's July 1995 discharge than previously 
shown.  This evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  The Board thus finds that this information 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a)(effective prior to August 29, 2001); and 
the service connection claim for an acquired psychiatric 
disorder, claimed as schizoaffective disorder is reopened. 38 
U.S.C.A. § 5108.

Service connection

The veteran seeks service connection for an acquired 
psychiatric disorder, claimed as schizoaffective disorder.  
He stated that he started hearing voices, having panic 
attacks, and feeling depressed in service but that he did not 
let his superiors know.  He noted that his military 
occupational specialty (MOS) in service was a psychiatric 
specialist and that it would have been awkward for him to 
come forward with his complaints.  He stated that he has been 
in and out of VA hospitals since service for his psychiatric 
problems.  Letters from his mother and sister also were 
submitted, attesting to the veteran's psychiatric problems 
since service.  The veteran thus contends that his current 
psychiatric disabilities are related to his service, 
entitling him to disability compensation.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows the veteran suffers from a 
current psychiatric disability.  Although there is some 
variation in diagnoses, it appears that he has most commonly 
been found to suffer from schizoaffective disorder.  VA 
medical records dated from February 1997 to January 2002 show 
treatment for schizoaffective disorder, and this is the 
primary diagnosis for which the Social Security 
Administration has awarded benefits.

The next issue is whether there is evidence of any in-service 
incurrence of a psychiatric disability.  The service medical 
records are negative for any complaints or treatment for 
psychiatric disability.  As noted, the veteran stated that he 
did not seek any treatment in service for his complaints of 
anxiety or hearing voices because it would have been awkward, 
given his MOS was psychiatric specialist.  The DD-214 
confirms that his MOS for two years was a psychiatric 
specialist.  Based on the service medical records, there is 
no medical evidence of direct incurrence of a psychiatric 
disability.  

The medical evidence after service, however, shows continuous 
diagnosis and treatment for a psychiatric disability since 
service.  One year and one month after service, an August 
1996 private hospital emergency room record shows the veteran 
was admitted with a diagnosis of depression with psychotic 
features and suicidal ideation with delusional thinking.  The 
presumptive period for relating a post-service psychosis 
diagnosis to service is one year.  See 38 C.F.R. §§ 3.307, 
3.309.  Although the diagnosis falls just outside of this 
time frame, clinical notes from that hospitalization suggest 
that the veteran's symptoms had been present for some time, 
including those found to represent psychotic features.  By 
December 1996, the Social Security Administration determined 
that the veteran suffered from schizoaffective disorder so 
pronounced as to render the veteran totally disabled.

Furthermore, the Board also notes that the veteran has 
specifically stated that he felt anxious and heard voices in 
service but did not feel comfortable seeking treatment, as 
his specialty was in the psychiatric field.  The Board does 
not find reason to doubt the veteran's credibility.  In fact, 
the close proximity of the first psychiatric treatment 
following discharge, and the fact that his disorder had 
become so pronounced by December 1996 that the Social 
Security Administration found that he was unable to work, 
lends support to his reports.  

Therefore, resolving all doubt in the veteran's favor, the 
Board finds that a psychosis, in this case most likely 
characterized as schizoaffective disorder, manifested to a 
compensable degree within one year of separation from 
service.  In essence, the Board concludes that there is at 
least an approximate balance of positive and negative 
evidence regarding the question of whether a psychosis 
manifested to a compensable degree during the presumptive 
period.  When the evidence is relatively equally-balanced, 
all doubt is resolved in the veteran's favor.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As such, service 
connection for an acquired psychiatric disorder, claimed as 
schizoaffective disorder is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizoaffective disorder is granted, 
subject to the rules and payment of monetary benefits.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


